Citation Nr: 0429011	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's request to 
reopen his claim for service connection for PTSD, currently 
evaluated as 30 percent disabling.


FINDINGS OF FACT


1.  The veteran's PTSD has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although the veteran is generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.

2.  The veteran's PTSD has not been productive of 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 






CONCLUSION OF LAW


The requirements for an initial rating greater than 30 
percent for the veteran's service-connected PTSD have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from September 1966 to June 
1968 in the United States Army.  Neither the entrance 
Standard Forms 88 and 89 nor the separation Standard Forms 88 
and 89 indicated that the veteran had suffered from any 
psychological problems.  The veteran's DD Form 214 indicated 
that he was awarded the National Defense service medal, the 
Vietnam Campaign medal, the Vietnam service medal and the 
Good Conduct medal.

In November 2001, the veteran's ex-wife submitted a statement 
explaining how the veteran's personality had changed since he 
had entered active duty.  In December 2001, statements were 
received from the veteran's mother and a friend of the 
veteran's mother regarding the veteran's change in attitude 
since his time of service.

Also in December 2001, the veteran submitted a statement in 
which he described watching a friend die while in Vietnam.  
The death of the veteran's friend was verified in January 
2002.

In February 2002, the RO received a statement from Mr. S.R., 
a certified trauma specialist with the I.C.T.S.  The 
statement indicated that after PTSD-related testing, the 
specialist concluded that the veteran suffered from chronic 
and very severe PTSD and in his opinion, had suffered for 
many years with the condition.

In March 2002, the veteran submitted to a VA examination.  
The examiner indicated the following for the veteran's 
multiaxial assessment:  Axis I - chronic PTSD and 
polysubstance dependence; Axis II - unable to diagnose with 
reasonable medical certainty; Axis III - legally blind in the 
right eye, chronic foot problems and arthritis; Axis IV - 
unemployment, financial problems, consequences of drug use 
and legal problems and distressing recollections of the war 
in Vietnam; 
Axis V - global assessment of functioning score equaled 60.

The examiner concluded that in general the veteran was 
functioning fairly well and finds meaning in helping to take 
care of his elderly mother.  He was able and willing to work, 
although he could not find outside employment.  Although 
distressing, his PTSD symptoms did not prevent him from 
working or taking care of his mother.  In addition to PTSD 
symptoms, he also experienced distress due to the problems he 
has caused in his life through his drug and alcohol use and 
his legal involvement.  He also experienced impairment due to 
continued drug and alcohol use on occasion.  He was also 
limited by his requirements to see his probation officer on a 
regular basis, which limited his ability to hold a job.

In March 2003, a second statement from Mr. S.R. of the 
I.C.T.S. was submitted to the RO.  Mr. S.R.'s statement 
questioned the validity of the VA examiner's diagnoses from 
the March 2002 VA examination.

VA Psychological Clinic group notes were submitted dating 
from 2002 to 2003.  These notes provided detailed summaries 
of the veteran's behavior during his group therapy sessions 
for veterans suffering from PTSD.  In a July 2002 group note, 
the examiner stated that the veteran had above average 
intelligence and could be an irredeemable sociopath and drug 
user.  In September 2002 the examiner diagnosed the veteran 
with bipolar disorder.  In March 2003 the examiner diagnosed 
the veteran with Attention Deficit Hyperactivity Disorder 
(ADHD).

In June 2003, the veteran submitted to a second VA 
examination for an increased rating for his service-connected 
PTSD.  The examiner noted that the veteran had not been 
employed in approximately one year.  The veteran claimed that 
he was unable to work due to parole requirement constraints 
and caring for his elderly mother.  He stated that he enjoyed 
visiting with his friends, and was accompanied to the 
examination by a close friend.  The examiner noted that the 
veteran did not appear to isolate himself socially.  He was 
frequently irritable and fatigued.  His thought process was 
goal oriented and had no derailment, loose or clanging 
associations, thought blocking or neologisms.

The examiner noted that the veteran's affect and mood were 
varied.  He spoke rapidly but his speech was clear, bright, 
and of normal volume and articulation.  The veteran's 
multiaxial assessment reflected the following:  Axis I - PTSD 
and polysubstance dependence; Axis II - personality disorder 
not otherwise specified with antisocial traits; Axis III - 
none noted; Axis IV - unemployment, family problems; Axis V - 
global assessment of functioning was 55.

The examiner concluded that the veteran met the criteria for 
PTSD and that it was at least as likely as not that his 
symptoms were due to his military experiences.  It was likely 
that his substance use and adult antisocial behaviors were at 
least partially related to childhood experiences.  He was 
also diagnosed with bipolar disorder, which appeared likely, 
but the veteran did not endorse sufficient symptoms during 
the examination to make that diagnosis.  His mood symptoms 
appeared related mostly to PTSD issues.  Overall he was 
experiencing a moderate number and frequency of symptoms.  He 
was also suffering from some environmental issues that 
increased his PTSD symptoms.  The PTSD symptoms alone may 
have caused slightly reduced reliability, reduced 
productivity, and some interference in his ability to 
interact effectively and work efficiently, however it was 
also likely that his other mental health issues added 
significantly to his problems.  Ultimately, he had the 
ability to manage his own personal and financial affairs.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated October 2001, the RO 
informed the veteran of the elements necessary to establish a 
claim for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2001 letter informed the 
veteran that the VA assist him in obtaining medical records, 
employment records and records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2001 letter requested that the veteran 
provide release forms for each of the doctors and/or 
hospitals where he was treated.  Also in October 2001, the RO 
issued a letter to the veteran requesting that he identify 
any stressors that occurred during service that may have led 
to PTSD.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his psychological disorder.  There 
are no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether "staged 
ratings" are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial April 2002 rating assigned 
following the grant of service connection.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4 (2004).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2004).

In this case, the veteran was granted service connection for 
PTSD, with an evaluation of 30 percent, effective August 
2001.  The veteran is currently assigned a 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.

For the veteran to receive a 30 percent rating, the evidence 
must show that he has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
As will be described below, the evidence shows that the 
veteran suffers from occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as suspiciousness and a chronic sleep 
impairment.  Accordingly, his overall level of disability 
approximates the criteria for assignment of a 30 percent 
rating.

In March 2002, the VA examiner concluded that in general the 
veteran was functioning fairly well and finds meaning in 
helping to take care of his elderly mother.  He was able and 
willing to work, although he could not find outside 
employment.  Although distressing, his PTSD symptoms did not 
prevent him from working or taking care of his mother.  In 
addition to PTSD symptoms, he also experienced distress due 
to the problems he has caused in his life through his drug 
and alcohol use and his legal involvement.  He also 
experienced impairment due to continued drug and alcohol use 
on occasion.  He was also limited by his requirements to see 
his probation officer on a regular basis, which limited his 
ability to hold a job.

In June 2003, the examiner concluded that it was likely that 
his substance use and adult antisocial behaviors were at 
least partially related to childhood experiences.  He was 
also diagnosed with bipolar disorder, which appeared likely, 
but the veteran did not endorse sufficient symptoms during 
the examination to make that diagnosis.  His mood symptoms 
appeared related mostly to PTSD issues.  Overall he was 
experiencing a moderate number and frequency of symptoms.  He 
was also suffering from some environmental issues that 
increased his PTSD symptoms.  The PTSD symptoms alone may 
have caused slightly reduced reliability, reduced 
productivity, and some interference in his ability to 
interact effectively and work efficiently, however it was 
also likely that his other mental health issues added 
significantly to his problems.  Ultimately, he had the 
ability to manage his own personal and financial affairs.

In order to receive the next higher rating of 50 percent, the 
evidence must show that the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence shows that the veteran exhibited a varied affect 
and no stereotyped speech.  There was no evidence of 
stereotyped speech.  The VA examiner noted that although the 
veteran spoke rapidly, his speech was clear, bright and of 
normal volume and articulation.  Although the veteran had not 
been employed in approximately one year, his parole 
constraints cannot be considered a factor in determining the 
effects of his PTSD.  There was no evidence of panic attacks.  
The examiner noted that although the veteran was frequently 
irritable and fatigued, his concentration was fair.  His 
thought process was goal oriented and had no derailment, 
loose or clanging associations, thought blocking or 
neologisms.  Accordingly, the clear weight of the evidence 
shows that the veteran is not entitled to a 50 percent 
rating.

After a thorough review of the evidence of record, the Board 
concludes that an initial rating in excess of a 30 percent 
evaluation is not justified, based on the criteria in DC 
9411, and the provisions of 38 C.F.R. § 4.7 (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993). In assessing the medical opinions 
in the record, more weight is given to the VA opinions of 
March 2002 and June 2003 than the opinion of the private 
examiner from I.C.T.S. in 2002.  Id.  The opinions of the VA 
examiners are more persuasive because they are based on a 
review of a medical record that is more complete than the 
record reviewed by Mr. S.R.  Specifically, the VA physicians 
reviewed the service medical records.  In contrast, the 
opinion of Mr. S.R. is based in large part on the veteran's 
recollections of medical history dating over a period of more 
than thirty years.  Id.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2004); 
Schafrath v.  Derwinski, 1 Vet. App. 589, 592 (1995).  In 
evaluating the veteran's claims, all regulations, which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 30 percent for PTSD.


ORDER


Entitlement to an initial rating greater than 30 percent for 
service-connected PTSD is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



